DETAILED ACTION
	This is a Notice of Allowance for application 16/973,149. Receipt of the RCE, amendments, and arguments filed on 01/19/2022 is acknowledged.
Claims 1-3 and 5 are pending.
Claim 4 is cancelled.
Claims 1-3 and 5 are examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/19/2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Amend line 11 of claim 1 to define --a ring nut having [[at]] an inner surface--.

Allowable Subject Matter
Claims 1-3 and 5 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Pelc, Jr. et al. (U.S. Publication 2017/0152665) disclose a head for supports of raised floors as explained in the Final Rejection filed on 10/20/2021. However, Pelc, Jr. et al. do not disclose the protrusion and upper surface of the support body are made as a single piece and Applicant’s arguments are persuasive in that it would not have been obvious to one of ordinary skill in the art to form the protrusion bolt #7 and upper surface of the support body #4 out of a single piece of material. As depicted in figure 3 of Pelc, Jr. et al., the system uses a locking washer #6 on a bottom side of the support #4 and a locking bushing #11 received within the through hole of the tilting cap #10, where such a locking washer #6, protrusion #7, and tilting cap #10 are configured to tilt and rotate relative to the support #4, where the invention of Pelc, Jr. et al. would not be able to properly function if the protrusion was integrally formed out of a single piece of a material as the support upper surface as presently defined. Furthermore, though Oyama et al. disclose a different method of rotating a tilting cap relative to a support, where the protrusion #213 is to remain still and fixed relative to the support #208, it would have not been obvious to not only modify the tilting mechanism of Pelc, Jr. et al. to include something similar to that as taught in Oyama et al., but to also make the protrusion integrally formed out of a single piece of material as the support upper surface and thus could only be done through improper hindsight reasoning as well as through 
As a note, Applicant’s amendments to the claims overcome the claim objections and 35 U.S.C. 112(b) rejections of the previous Office Action. Therefore, the claim objections and 35 U.S.C. 112(b) rejections of the previous Office Action are withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635